Hoku Scientific, Inc. Dustin Shindo | dshindo@hokusci.com January Exhibit Hoku Scientific, Inc. January Safe harbor statement Please note that this presentation and discussion will contain forward-lookingstatements based upon current expectations that involve risks and uncertainties,such as our plans, objectives and intentions. Our actual results and the timingof events could differ materially from those anticipated in these forward-looking statements as a result of many factors, including without limitationthose we discuss here and those described in our filings with the SEC. Youshould not place undue reliance on any forward-looking statement, each ofwhich applies only as of the date we make it. We assume no obligation toupdate any forward-looking statement. 1 Hoku Scientific, Inc. Agenda January Introduction Hoku Materials Hoku Solar Management Financials Conclusion 2 Hoku Scientific, Inc. January Transaction Summary (1)As of December 31, 2007. (2)As of January 18, 2008. (3)Fully diluted market capitalization as of January 18, 2008.Includes in-the-money outstanding options, warrants and convertible securities, treasury-adjusted. Listing (Ticker Symbol): NASDAQ (HOKU) Shares Outstanding : 16,883,041 Maximum # of shares offered: Current Share Price : Current Market Capitalization : $164 million Use of Proceeds: General corporate purposes including the funding of the construction and procurement of the Company’s planned polysilicon production facility in Pocatello, Idaho Agent: Deutsche Bank Securities (sole agent) (1) (2) (3) 3 Hoku Scientific, Inc. January Company Overview nNon-fluorinated membranes and optimizedMEAs for proton exchange membrane, orPEM, fuel cells nHoku does not currently plan to activelypursue any new contracts or commitresources to further develop fuel cellproducts Hawaii INTELLECTUAL PROPERTY nPlans to produce polysilicon, a key materialused in solar modules nConstruction underway on $400 million,3,500 MT capacity nFirst production 2H 2008, with firstcommercial shipment in 1H 2009 Idaho PV POLYSILICON nOffers photovoltaic, or PV, system design,engineering, installation and post-saleservice nHawaii’s premiere solar company providingturnkey PV system installations forcommercial and residential applications Hawaii INSTALLATIONS 4 Hoku Scientific, Inc. January Hoku’s solar industry strategy nLow risk technical approach -Siemens process nExpansion opportunities,including up to 8,000 MT on thecurrent footprint Strategic Benefit nProvides near term revenueopportunities nLong-term ability to “pull”polysilicon through the supplychain to maintain margins Strategic Benefit This differentiated strategy allows Hoku and investors to create value 5 Hoku Scientific, Inc. Agenda January Introduction Hoku Materials Hoku Solar Management Financials Conclusion 6 Hoku Scientific, Inc. January Business overview Launchedconstruction ofpolysilicon plantin 1H07 Expected pilotpolysiliconproduction in2H08 Expectedcompletion ofplant in 1H09 Full Capacity: 1H 2010 Minimal overhead / maintenance capex Located in Pocatello, Idaho Current site supports expansion up to 8,000 metrictons 3,500 metric ton capacity $180-$200 million revenue potential 45%-55% gross margins 7 Hoku Scientific, Inc. January Plant Manager TCS Manager Polysilicon Manager Production Supervisors Engineers Operators Programmers TechnicalLeads nKarl Taft is Head of Hoku Materials and Chief Technology Officer nStrong industrial engineering, chemistry and operational/management background nThe Company plans to hire approximately 200 well-qualified employees which will enablethe planned facility to be fully functional nA deep pool of talent exists in the areas surrounding the Company’s facility site in Idaho Organizational chart - Hoku Materials Quality Manager Engineering Manager Other Misc Departments Production Supervisors Operators Programmers TechnicalLeads Karl TaftHead of Hoku MaterialsChief Technology Officer 8 Hoku Scientific, Inc. January Hoku’s customer contracts account forsubstantially all Phase I capacity $2,987 7 Jan 09 $371 ü $2 $109 $8,669 10(2) Jul 09 $678 (2) ü $2 $45 $195 7 2H 09 $117 ü $2 $25 $928 8 2H 09 $306 ü $11 $44 Total $1,472 $17 $223 Customer Term(yrs) Startdate Fixed price/fixed volume Paidto date Futurepayment Milestones $ in millions Source: Hoku management. (1)Fully diluted market capitalization as of January 18, 2008.Includes in-the-money outstanding options, warrants and convertible securities, treasury-adjusted. (2)The last 3 years can be terminated by either Suntech or Hoku any time before the end of the 4th year of delivery.$678 million reflects the full 10 years of the contract. Marketcap 2006
